 Case 6:18-cv-00088-NKM Document 13 Filed 04/23/20 Page 1 of 3 Pageid#: 63




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              LYNCHBURG DIVISION

UNITED STATES OF AMERICA,    )
                             )
and COMMONWEALTH OF VIRGINIA )
                             )
                             )
ex rel. DWIGHT OLDHAM,       )
                             )
             Plaintiff,      )                      Civil Action No. 6:18-cv-88
                             )
                  v.         )
                             )
                             )
CENTRA HEALTH, INC.,         )
                             )
             Defendant.      )


                       MOTION FOR EXTENSION OF TIME TO
                 FILE AMENDED PLEADINGS AND EFFECT SERVICE

       Plaintiff-Relator Dr. Dwight Oldham, M.D., respectfully moves this Court for an

extension of time to file an amended complaint in this case and effect service on Defendant

Centra Health, Inc. (“Centra”). Relator Oldham seeks sixty additional days, which will make the

service of the amended complaint due no later than June 29, 2020.

                                      Summary of Facts

       The Relator originally filed this action on November 21, 2018 (Dkt. 1). The United

States filed a Notice of Election to Decline Intervention on January 29, 2020. (Dkt. 10) The

Commonwealth of Virginia filed a Notice of Election to Decline Intervention on January 29,

2020. (Dkt. 9). This Court issued an order to unseal the case on January 31, 2020, making the

deadline for service of process in accordance with Federal Rule of Civil Procedure 4(m) on April

30, 2020.




                                                1
 Case 6:18-cv-00088-NKM Document 13 Filed 04/23/20 Page 2 of 3 Pageid#: 64




                                                 Law

        Per Federal Rule of Civil Procedure 6, the Court has the discretion to extend timelines for

responsive pleadings or any other “act” for good cause, even after the time for that action has

passed due to excusable neglect. Fed. R. Civ. P. 6(b)(1)(B).

                                             Argument

        The Court should grant the Relator’s Motion for an Extension of Time for two primary

reasons.

        1. The reasonable amount of time that Relator Oldham seeks would further the interests

            of justice and conserve judicial resources.

        Relator Oldham is in the process of communicating with counsel for the United States

and the Commonwealth of Virginia with respect to the claims brought under the Virginia Fraud

Against Taxpayers Act (“VFATA”) and the federal False Claims Act (“FCA”) as these parties

remain the real parties in interest. Relator Oldham anticipates filing an amended complaint

within a short timeframe that may significantly narrow the claims at issue in this litigation. The

Relator may also include information and revise claims in the putative amended complaint that

will clarify and focus the claims at issue in this litigation. Allowing for a short period of

additional time for amended pleadings will, therefore, advance the interests of judicial economy

and further the interests of justice.

        2. The COVID-19 crisis has slowed the Relator’s ability to file amended pleadings and

            effect service.

        Due to the COVID-19 pandemic and the associated government efforts to contain the

outbreak of the virus, such as Governor Northam’s April 1, 2020 Temporary Stay at Home

Order, undersigned counsel and Relator Oldham have been slowed in their ability to complete



                                                  2
 Case 6:18-cv-00088-NKM Document 13 Filed 04/23/20 Page 3 of 3 Pageid#: 65




the amended pleadings and move forward with effecting service. Specifically, undersigned

counsel and Relator Oldham have been slowed in their ability to meet in person to engage in

detailed discussions on possible amendments and review necessary documents. Moreover, many

process serving entities are operating at reduced capacity or have ceased operations until the

current crisis is over.

                                           Conclusion

        For the reasons outlined above, Relator Oldham respectfully moves the Court to grant his

Motion for Extension of Time to File Amended Pleadings and Effect Service.


                                             Respectfully submitted,

                                             DWIGHT OLDHAM

                                             By:     John R. Thomas, Jr.


John R. Thomas, Jr. (VSB No. 75510)
HAFEMANN MAGEE & THOMAS, LLC
11 Franklin Road, S.W.
P.O. Box 8877
Roanoke, Virginia 24014
jt@hhm.law
(540) 759-1660
Counsel for Relator



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 23, 2020, I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system which will send notification of such filing to

 counsel of record.


                                                       /s/ John R. Thomas, Jr.


                                                 3
